Exhibit 10.16

LOGO [g44540ex10_45pg1.jpg]

December 10, 2009

VIA FACSIMILE (925-937-1313) AND CERTIFIED MAIL

RETURN RECEIPT REQUESTED

Mr. Donald Bruzzone

California Development, Inc.

1200 Snyder Lane

Walnut Creek, California 94598

Re: 2550 Stanwell Drive, Concord, California – Option to Extend

Dear Mr. Bruzzone:

In accordance with Section 5 of the Second Amendment to Standard
Industrial/Commercial Single-Tenant Lease – Net, dated September 17, 2008 (the
“Second Lease Amendment”) between California Development, Inc. (“Lessor”) and
Cerus Corporation (“Lessee”) relating to 2550 Stanwell Drive, Concord
California, Lessee hereby exercises its option (“Ten-Year Extension Option”) to
extend the Term of the Lease for the Ten-Year Extension Term. All capitalized
terms in this letter have the definitions specified in the Second Lease
Amendment.

Sincerely,

 

CERUS CORPORATION By:  

/s/ Lori L. Roll

      Lori L. Roll       Vice President, Administration

 

 

CERUS CORPORATION    

 

 

    2411 Stanwell Drive Concord, CA 94520    

 

 

    Tel. 925.288.6000 Fax. 925.288.6001    

 

 

    www.cerus.com

 